PER CURIAM.
Affirmed. See: Bergh v. Canadian Universal Ins. Co., Fla.1968, 216 So.2d 436; Columbia Casualty Co. v. Zimmerman, Fla. 1952, 62 So.2d 338; New Amsterdam Casualty Co. v. Intercity Supply Corp., Fla.App.1968, 212 So.2d 110; State Farm Mutual Automobile Ins. Co. v. Couch, Fla.App. 1964, 167 So.2d 786, cert. denied, Fla., 173 So.2d 146.
*405This affirmation is only as to the propriety of the dismissal of the complaint for declaratory decree and is without prejudice to the plaintiff to seek appropriate relief for damages, if there be any, or for other relief which may be appropriate. Cf. Hunter v. Holtman, Fla.App.1970, 233 So. 2d 197; Swain v. Reliable Ins. Co., Fla.App.1967, 200 So.2d 862.
Affirmed.